 CLETUS H. PATTERSON & SONS, INC.59(d)Notifythe Regional Director for Region 2, in writing,within 10 days fromthe date of this RecommendedOrderwhat steps the Respondent has taken tocomply herewith'°IT IS FURTHER RECOMMENDEDthat so muchof the complaintin this proceedingas alleges violationsof the Act by theRespondent with respectto TheMuffin Manand ElmsfordMarket bedismissed.'0 In the eventthat this RecommendedOrder be adopted by the Board,this provisionshall be modifiedto read "Notify said Iegional Director,in writing,within 10days fromthe date of thisOrder, what stepsthe Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 456, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT induce or encourage employees of Skibee, Inc., or any otherperson engaged in commerce or in an industry affecting commerce, to refuse inthe course of their employment to use, manufacture, process, transport, orotherwise handle or work on any goods, materials, articles, or commodities, orto perform any services; nor will we threaten, coerce, and restrain Skibee, Inc.,Twin Maples Restaurant, Parkway Wines & Liquor, or any other person en-gaged in commerce or in an industry affecting commerce; where in any casean object is to force or require the aforesaid employers to cease doing businesswith Strauss Paper Co., Inc.WE WILL NOT, for the period of a year from the date of this notice, use theservices of Peter Calabrese as our agent in matters relating to collective bar-gaining with employers and employees who are located within our geographicaljurisdiction.LOCAL 456,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.Members may communicate directly with the Board's Regional Office,Fifth Floor,Squibb Building, 745 Fifth Avenue, New York,New York, Telephone No. Plaza1-5500,if they have any question concerning this notice or compliance with itsprovisions.Cletus H. Patterson&Sons, Inc.andWilliam C. MillerCletus H. Patterson&Sons, Inc.andRobert V. HarveyCletus H. Patterson&Sons,Inc.andGordon A. Gillespie.CasesNos. 8-CA-339.4-1, 8-CA-339.1-1, and 8-CA-3393-3.October 23,1964DECISION AND ORDEROn .Tulle 25, 1964, Trial Examiner W. Gerard Ryan issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take cer-149 NLRB No. 6. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDtarn affirmative action, as set forth in the attached Decision.There-after, the Respondent filed exceptions to the Trial Examiner's De-cisionanda supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-berpanel [ChairmanMcCulloch andMembers Leedom andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings,' con-clusions,and recommendations with the following additionalcomments.We agree with the Trial Examiner that the reasons offered by theRespondent for the termination, layoffs, and failure to recall Gilles-pie,Harvey, and Miller were pretexts to conceal its discriminatorymotivation for ridding itself of these three drivers.Although Re-spondent may have had no animus against unions generally, nor ob-jected to the fact that its drivers were members of the Teamsters, weare satisfied from the evidence that it resented their individual andconcerted efforts to obtain their collective goal of gaining the wagescalewhich the Teamsters had obtained in agreements with otherconstruction contractors.The drivers' wage demands may be consid-ered either as in furtherance of their interests as union members or asin furtherance of their group interest apart from union representa-tion; in either event they constituted protected activity.However,whether the discrimination practiced against them be regarded as aviolation of Section 8(a) (3) or solely as a violation of Section8(a) (1), the remedy of reinstatement and backpay recommended bythe Trial Examiner would, in either event, be the same.ORDER2Pursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-1Respondent has excepted to the Trial Examiner's crediting of Harvey'sversion of aconversation lie had with Jack Patterson,president of Respondent,on the basis of whichthe Trial Examiner found that Respondent had threatened to sell its trucks and lay off Itsdrivers if they insisted on demanding the union wage scale It is the Board's establishedpolicy not to overrule a Trial Examiner's resolutions as to credibility unless the clearpreponderance of all the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 362(C.A. 3).Such a conclusionis not warranted here.2 The following paragraph is hereby added to the notice attached to the Trial Examiner'sDecision:We winr,notify the above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces. CLETUS H. PATTERSON & SONS, INC.61mended by the Trial Examiner and orders that Respondent, its of-ficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was held before Trial ExaminerW. Gerard Ryanat a hearingin Ashtabula,Ohio,on March 30,31,April 1, 2, 3, and 10, 1964,on the amendedconsolidated complaint of GeneralCounseland the amended answerof Cletus H.Patterson&Sons, Inc., herein called the Respondent.'The issue litigated waswhether the Respondent violated Section 8(a)(1) and(3) of the National LaborRelationsAct, asamended.'The partieswaived oral argument.The GeneralCounsel and the Respondent filed briefs.Upon the entire record in the case and from my observationof thewitnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times material herein,a corporation dulyorganized under and existing by virtue of the laws of the State of Ohio, with itsoffices and principal place of business located in Ashtabula,Ohio,where it is en-gaged in the business of concrete and asphalt paving;and during its fiscal yearendingApril30, 1963, in the course and conduct of its business operations, fur-nished services,valued in excess of $50,000, to the New York Central Railroad,which enterprise is engaged in transportation operations which constitute a link inthe chain of interstate commerce and from which it derives a gross annual revenuein excess of $50,000.Respondent,during the calendar year ending December 31,1963,in the course and conduct of its business operations,derived gross revenuesin excess of $50,000, from said operations,which were performed for: New YorkCentral Railroad, which has its place of business located inOhio,and annuallyperforms services valued in excess of $50,000,outside the State of Ohio; TrueTemper Corporation,which has its place of business located in Ohio, and annuallyships finished products of a value in excess of $50,000,from its Ohio location topoints outside the State of Ohio; and the city of Ashtabula, Ohio.Respondent is now,and has been at all times material herein,an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe International Brotherhood of Teamsters,Chauffeurs,Warehousemen anuHelpers ofAmerica, Local No. 377, hereinreferred to asthe Union,isnow, andhas been at all times material herein,a labor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Violation of Section 8(a)(1)The consolidated complaint alleged that on or about August 1, 1963, and con-tinuing to date Jack Patterson,president of Respondent,threatened its employeeswith loss of employment and other reprisals because of their union activities, sym-pathies,membership, and affiliation and/or because of their protected concertedactivities.1 The charges in Cases Nos.8-CA-3393-1 and 8-CA-3393-2 were filed on January 21,1964, and served on January 23, 1964The charge in Case No 8-CA-3393-3 was filedon January 30, 1964, and served on January 31,1964.The complaint issued on March 2,1964.'At thehearing the consolidated complaint was amended by adding paragraph 5 (A) asfollows:Respondent through its agent, Jo Ann Ilarris,from on or about July 24, 1963, todate, interrogated ith employees concerning their union membership,activities anddesires. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert V.Harvey testified that during the first week in September 1963, he metwith Jack Patterson and tried to persuade him to pay the Teamsters'scale of$3.09/ per hour,in view of the fact that the employees who belonged to the othertwo unions were paid the union scale by the Respondent.Patterson replied that ifthe truckdrivers accepted the $2.50 per hour wage scale, they would have steadywork but if they insisted on the union scale he would sell the trucks and lay themoff.In his testimony Patterson denied generally that he had ever threatened hisemployees with loss of employment and reprisals for discriminatory reasons.On the testimony of Robert V. Harvey which I credit I find Patterson's statementtoHarvey that if the huckdrivers insisted on the union scale he would sell thetrucks and lay off the truckdrivers to be interference,restraint,and coercion vio-lative of Section 8(a)(1) of the Act.The consolidated complaint as amended at the hearing alleged in paragraph 5Athat the Respondent through its agent Jo Ann Harris,from on or aboutJuly 24,1963, to date, interrogated its employees concerning their union membership, ac-tivities,and desires.The General Counsel called as a witness Mrs. Jo Ann Harris who testified thatshe was formerly employed by the Respondent to do general office work and herlast period of employment was from April 1963 to February 28, 1964. She testi-fied that Jack Patterson had asked her to interview prospective employees and toobtain information consisting of names, addresses,telephone numbers, type of workdone, and whether they were union or nonunion.She testified that she madememos of these interviews on paper, but did not always communicate the informa-tion to Patterson since it was left to her to decide whether she thought he mightbe interested in an applicant.When she did communicate the information toPatterson it was on paper which she placed on his desk.The memos of otherapplicants she placed in the files.She testified that she asked about 35 prospectiveemployees whether they were union or nonunion between August 1, 1963, andapproximately February 10, 1964.She also specifically testified that in the sum-mer of 1963 she asked Gordon Gillespie if he were union or nonunion and hereplied that he was union.Later,she continued,Patterson was hired but none ofthe other prospective employees was hired.Gillespie also testified that she askedhim if he belonged to a union.On cross-examination Harris testified that she questioned about 20 applicantsfrom April 1963 to February 28, 1964.Patterson denied that he had ever authorized Harris to question applicants re-garding their union membership and had no knowledge that she was doing it untilher testimony in this hearing.Patterson produced the personnel file which he located from Harris' testimony.That file contained approximately 55 written memos or applications,13 of whichwere identified as being in Harris'handwriting.Only two of Harris' memos con-tained any reference to whether the applicant was union or nonunion.Both ofthosememos were dated February 14, 1964, and referred to Robert Siler andWillie Coleman as nonunion.Neither was hired after February 14, 1964, by theRespondent.On the testimony of Jack Patterson which I credit I find that he never instructedor authorized Harris to make inquiries of applicants as to whether they were unionor nonunion.The amended complaint to that extent should be dismissed.The Violationsof Section 8(a)(3)The consolidated complaint allegedthatin violation of Section 8(a)(3) and (1)of the Actthe Respondent terminated the employmentof Gordon A. Gillespie,Robert V. Harvey, andWilliamC. Miller onor about September15,November 25,and December27, 1963, respectively;and at all times since such dates has failedand refused to reinstate them to their former or substantially equivalent positions.The answer denied thatthe employment of Gillespieand Harveywas terminatedbut admits that the employmentofMiller wasterminatedbut not forthe reasonsalleged in the complaint.The answerfurtherdenied that the Respondent hasfailed and refused to reinstate any of said employees for the reasons alleged in thecomplaint.The Respondent is engaged in the business of concrete and asphalt paving. Be-cause of the weather the business is seasonal and the period of operations is usuallyfrom Aprilto late fall or early winter.Robert Harveyand William Miller werehired bythe Respondentin August 1962,as truckdrivers,but they also performed manual labor.Beforethey wereemployedtheRespondent had no regular truckdrivers but assigned laborers to drive thetrucks when the need arose. CLETUS H. PATTERSON & SONS, INC.63Harvey and Miller were laid off because of the winter weather at the end of1962.When the constructionseasonbegan in 1963, Harvey was the first truck-driver recalled to work and Miller was the second one recalled.Harvey reinstated himself in Teamsters Local 377 early in May 1963.Later thatmonth Harvey accompanied Miller to the Teamsters hall where Miller joined theUnion.At that time they met with Carlos Jones, the union business agent, anddiscussed the union wage scale of $3.091/2 per hour which the Teamsters had nego-tiatedwith some other construction companies.The Respondent at no time hadcontractual relations with the Teamsters but did have collective-bargaining agree-ments with Hod Carriers', Building and Common Laborers' Union, Local 245, andwith International Brotherhood of Operating Engineers, Locals 18, 18-A and 18-B.At the meeting with Jones, Harvey was appointedunionsteward.In June or July 1963,Jonesmet with Jack Patterson president of Respondent,William Grace of the Operating Engineers Union, and Theodore Green of the HodCarriers' Union and they discussed the work assignments of Respondent's employ-ees.Jones informed Patterson that the Respondent's three truckdrivers were mem-bers of the Teamsters.Patterson recognized the Teamsters as representing thetruckdrivers and accepted Harvey as the Union's steward.In July or August 1963, Harvey took up with Patterson a grievance concerningthe wages paid to the truckdrivers.Patterson said he would not pay the unionscale but if the drivers went along with him they would have steady work allwinter.About the first week in September 1963, Harvey again met with Patterson andtried to persuade him to pay the union scale of $3.091/2 per hour, in view of thefact that the employees who belonged to the other two unions were paid unionscale by the Respondent, Patter son replied that if the truckdrivers accepted the $2.50per hour wage scale, they would have steady work, but if they insisted on the unionscale, he would sell the trucks and lay them off.In September 1963, while Jones was investigating a grievance that a nonunionemployee was driving one of the Respondent's trucks, he had a conversation withSuperintendent Hoover who suggested to Jones the possibility of replacing Harveyin order to put another man on the job. Jones rejected the suggestion.Harvey was laid off at noon on November 25, 1963, according to his layoff slip,which stated his employment was terminated due to lack of work.Harvey wascalled back to work three times in December.The last date he worked was De-cember 20, 1963.He has not been recalled since then.On or about August 15, 1962, when Miller was interviewed by Patterson priorto being hired, Patterson asked him if he belonged to anyunionand when Millerreplied in the negative, Patterson said "Well, that's good, because I don't believetoo much in unions."In July 1963 Miller complained to Harvey, his union steward, because he wasnot receiving the union scale and about his hospitalization.In August 1963, Miller left a message at Respondent's office for Patterson re-garding his wages and hospitalization. In September 1963 Miller took up thosegrievances with Carlos Jones, the Union's business agent.On September 9 or 10, 1963, Patterson assigned Miller to work at the New YorkCentral Railroad and told Miller that there would be work for him the year-round.In October 1963, Miller saw Superintendent Hoover personally and complainedthat Hoover's son, a nonunion driver, was driving a truck, that Miller was not re-ceiving the union scale and hospitalization.On Friday December 27, 1963, Miller received a slip stating he was laid off dueto lack of work.Patterson told him that Lee Hoover and Arthur Showalter woulddrive his truck.Gordon A. Gillespie was hired on or about July 16, 1963, as a dump truckdriver.In August 1963 Gillespie reinstated himself in the Teamsters Union.In the latter part of August 1963 Gillespie complained to Superintendent Hooverof the failure of the Respondent to pay him the union scale and the fact thatnonunion employees were driving trucks.Hoover referred him to Patterson.Gillespie also complained to Jones and Harvey.In September 1963 Gillespie again informed Jones that he was not receiving theunion scale.Jones telephoned to Patterson and left a message concerning thegrievance.Later Patterson's secretary returned the call and said Patterson wantedto know what the union scale was, and Jones told her it was $3.091/2 per hour.The following week Gillespie's wage was increased from $2.50 to $3.091/2 perhour and the succeeding week, on Wednesday, October 9, 1963, Gillespie's em-ployment was terminated. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about January 1964, Jonesagain metwith Patterson and Hoover in thepresenceof Green (Hod Carriers' Union) and Grace (Operating Engineers) andthe layoffs of Harvey and Miller were discussed.Patterson stated that the reasonhe let Harvey go was that he was giving customers a hard time and that Millerwas let go for dishonesty and he would not take them back.The Respondent's defense in substance is that it did not intend to reemployHarvey because he had been found to use snow removal equipment belonging tothe Respondent for his own benefit, without permission, and for the further reasonthat he had insulted customers of the Company; and that the Respondent's inten-tions not to reemploy Harvey had nothing whatever to do with his union member-ship or activities.With respect to Miller the Respondent's defense is that he was not reemployed be-cause he was untruthful in relating to Patterson how a company truck which hewas driving had been damaged and for the further reason that Patterson had seenhim taking away from the company property salvage material which belonged tothe Company, and that Patterson believed Miller had taken additional salvage ma-terialswithout permission.The Respondent's defense with respect to Gordon Gillespie is that he would notbe reemployed because he was undependable, irregular in reporting for work, andhad refused to drive a truck assigned to him without just cause for doing so.Jack Patterson president of the Respondent testified that he would not rehireHarvey because Harvey had insulted Earl Weaver, a supervisor for the New YorkCentral Railroad, which is one of Respondent's best customers.Patterson testifiedthat on the afternoon of December 20, 1963, he learned that Harvey had said toWeaver on or about December 18 that in answer to Weaver's inquiry he had re-turned to plow snow the night before and added if he had known there were onlytwo inches of snow "you bastards could have gone to hell" referring to the railroad.Patterson testified that when he learned of this, which he said may have been afterHarvey had been laid off, he telephoned Weaver and apologized for Harvey's con-duct.Patterson testified that in substanceWeaver expressed an unhappiness atHarvey's attitude and Pattersonagainapologized and said it would not happenagain.Patterson testified it was because of this that Harvey would not be rehired.In rebuttal the General Counsel called Earl Weaver who categorically deniedthatHarvey made the insulting remark as asserted by Patterson and Hoover.Weaver also denied that he ever complained to Patterson or Hoover regardingthe conduct of Harvey and said that Harvey had always performed his worksatisfactorily.Patteison testified that another factor he took into consideration when he de-cided not to rehire Harvey was that he had learned that Harvey had used companysnow removal equipment for unauthorized work on his way to the railroad.However, Harvey's testimony in this regard is uncontradicted that he obtainedpermission from Foreman Showalter to use the equipment on his own propertybefore he did so.Patterson testified that in May 1963, an employee threw a railroad jack into thecab of the truck assigned to Miller and caused the bed of the truck to come down.Patterson testified this caused damage in excess of $100 to the truck.When Patter-son asked Miller how it happened he said he did not know. Patterson testified thathe learned Miller had not told him the truth about this accident shortly beforeMiller was discharged.Patterson further testified he saw Miller taking some lum-ber from the company yard three or four times in September 1963.He spoke toMiller about it and thereafter had no knowledge of any lumber being removed.Miller testified that after the railroad jack was thrown into the cab of his truckhe returned to the company yard where employees Harvey, Herpy, and Sousa werepresent.Sousa was a mechanic for the Respondent. Sousa inspected the truckand found nothing wrong with it.Miller continued to use the truck and said noth-ing about the incident to Patterson. In June 1963 the crossmember that held theleft unit of the dump truck in place tore loose from the frame.Miller testifiedtherewas no connection between the two incidents.Miller also categoricallydenied that he ever took lumber or any other company property.Patterson testified that Gordin Gillespie was terminated on October 9, 1963, be-cause he reported to work irregularly and refused to drive the 1951 Ford dumptruck, saying it was unsafe.Although Gillespie said he would not drive it anymorehe did continue to drive it.VirgilRunyon testified that he operated thesametruck, and that it was out of line, the U-bolts were loose, it was hard tosteer, and there was trouble with the brakes.Although Patterson and Hooverclaimed that Gillespie was frequently absent from work without excuse and re-ported late in themornings,Patterson could not recall any specific dates and no CLETUS H. PATTERSON & SONS, INC.65company records were produced to substantiate the defense.No explanation wasforthcoming from the Respondent as to why it increased Gillespie's wages nearly25 percent only 1 week before he was terminated if he was such an unsatisfactoryemployee.Upon consideration of all the evidence I credit the testimony of Harvey, Miller,and Gillespie and find and conclude that the termination of Gillespie on October 9,1963, the layoffs of Harvey on December 20, 1963, and Miller on December 27,1963, were discriminatorily motivated in violation of Section 8(a)(3) and (1) ofthe Act and the Respondent's failure to recall them was similarly motivated. Ifurther find that the proffered reasons for the termination, layoffs, and failure torecall them are pretexts to cover the real discriminatory motives for such actions.Ifind it unnecessary to resolve the controversial testimony contained in the"background" evidence as to events beyond the 6 months prior to the filing of thecharges herein as there is in my opinion sufficient evidence of discriminatory mo-tivewithin the statutory period to render unnecessary such consideration.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practicesI shall recommend that it cease and desist therefrom and take certain affirmativeaction which is necessary to effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of employment of William C. Miller, Robert V. Harvey, and Gordon A.Gillespie I shall recommend that the Respondent offer them immediate and fullreinstatement to their former or substantially equivalent positions without prejudiceto their seniority or other rights and privileges and make them whole for any lossof earnings they may have suffered by reason of the discrimination against them,by payment to each of them of a sum of money equal to that which he normallywould have earned from the dates of their terminations of employment tothe date of the Respondent's offer of reinstatement.Backpay will be computedin the manner established by the Board in F.W. Woolworth Company,90 NLRB289, with interest as directed by the Board inIsisPlumbing & Heating Co.,138NLRB 716.Upon the basis of the above findings of fact and upon the entire record in thecase I make the following:CONCLUSION OF LAW1.CletusH. Patterson&Sons. Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local No. 377 is a labor organization as defined in Section2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of WilliamC. Miller, Robert V. Harvey, and Gordon A. Gillespie the Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.4.By engaging in such acts the Respondent thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed them in Section7 of the Act in violation of Section 8(a)(1) thereof.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions in the entire record and pursuant toSection 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERCletus H. Patterson&Sons, Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Local No. 377, or in any otherorganization of its employees by discriminating in regard to their hire, tenure, orany other terms or conditions of employment.770-070-65-vol. 140-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Threatening to sell its trucks and lay off employees before the Respondentwill pay the union scale per hour or in any other manner interfering with, restrain-ing, or coercing its employees in the exercise of their right to self-organization toform, join, or assist International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local No. 377, or any other labor organizationto bargain collectively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or other mutual aid, orprotection, or to refrain from any or all such activities.2.Take the following affirmative action, which is necessary to effectuate thepolicies of the Act:(a)Offer to William C. Miller, Robert V. Harvey, and Gordon A. Gillespieimmediate and full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privileges and makethem whole in the manner set forth in the section of the Decision entitled "TheRemedy."(b) In the event that any of the above-named employees is presently serving inthe Armed Forces of the United States, notify him of his right to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948 as amended after discharge from theArmed Forces.'(c) Preserve and, upon request, make available to the Board or its agents forexamination and copying all payroll records, social security payment records, time-cards, personnel recoids and reports and all other records necessary to analyze theamount of backpay due.(d) Post at its plant in Ashtabula, Ohio, copies of the attached notice marked"Appendix." ` Copies of such notice, to be furnished by the Regional Director forRegion 8, shall, after being duly signed by an authorized representative of the afore-said Respondent, be posted immediately upon receipt thereof, and be maintained byitfor a period of 60 consecutive days thereafter in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 8, in writing, within 20 days fromthe receipt of this Decision, what steps the Respondent has taken to comply here-with.'3 SeeMelrose Processinq Company,146 NLRB 979, where the Board adopted theTrial Examiner's recommendation that this language should appear as a provision of theOrder rather than as it footnote to the noticeI If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner." If theBoard's Order is enforced by a decree of a United States Court of Appeals, the notice willbe further amended by the substitution of the words "a Decree of the United States Courtof Appeals, Enforcing an Order" for the iNords "a Decision and Order"' If this Recommended Order he adopted by the Board, this provision shall be modifiedto read, "Notify the Regional Director for Region 8, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify employees that:WE WILL NOT discourage membership by our employees in the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Local No. 377 or in any other labor organization by discriminating againstthem in regard to hire, tenure of employment or any term or condition of em-ployment except as authorized by Section 8(a)(3) of the National Labor Re-lationsAct as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT threaten our employees with loss of employment because oftheirmembership, interest in, or activities on behalf of, the above union orany other labor organization. LOCAL 248, UNITED AUTOMOBILE, AEROSPACE, ETC.67WE WILL offer to William C. Miller, Robert V. Harvey, and Gordon A.Gillespie immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to seniority and other rights and privi-leges they may have previously enjoyed and make each of them whole for anyloss of pay suffered by reason of the discrimination against them.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization to form,join, orassist the above-named union or any other labor organization to bargain col-lectively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection or to refrain from any or all such activities.CLETUSH. PATTERSON&SONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720Bulkley Building, 1501 Euclid Avenue,Cleveland,Ohio,Telephone No. Main1-4465, if they have any question concerning this notice or compliance with itsprovisions.Local 248, United Automobile,Aerospace and Agricultural Im-plementWorkers of America, AFL-CIOandAllis-ChalmersManufacturing CompanyLocal 248, United Automobile,Aerospace and Agricultural Im-plementWorkers of America,AFL-CIOandAllis-ChalmersManufacturing CompanyLocal 401,United Automobile,Aerospace and Agricultural Im-plement Workers of America,AFL-CIOandAllis-ChalmersManufacturing Company.Cases Nos. 30-CB-1 (Old Case No.13-CB-1066), 30-CB-4 (Old Case No. 13-CB-1222), and 30-CB--5(Old Case No. 13-CB-1408). October 23, 1964DECISION AND ORDEROn January 31, 1964, Trial Examiner Harold X. Summers issuedhis Decision in the above case, finding that the Respondents had notengaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, as set forth in his at-tached Decision.Thereafter, the Respondents and the ChargingParty filed exceptions to the Trial Examiner's Decision and support-ing briefs.At the request of the Charging Party, the Board grantedoral argument herein by notice of hearing dated June 9, 1964. Thehearing was held on July 9, 1964, and all parties participated in theargument.In addition, counsel for the American Federation ofLabor and Congress of Industrial Organizations participated in theargument and filed a brief asamicus curiaeand counsel for the Na-tional Association of Manufacturers filed a brief asamicus curiae.149 NLRB No. 10.